United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 10-1909
                                    ___________

Joeffre Kolosky,                    *
                                    *
           Appellant,               * Appeal from the United States
                                    * District Court for the
      v.                            * District of Minnesota.
                                    *
Nationwide Life Insurance Company, * [UNPUBLISHED]
                                    *
           Appellee.                *
                               ___________

                              Submitted: September 22, 2010
                                 Filed: October 5, 2010
                                  ___________

Before LOKEN, MURPHY, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

      Joeffre Kolosky appeals the district court’s1 dismissal of his diversity action in
which he alleged that Nationwide Life Insurance Company improperly denied
coverage under an insurance contract. After careful de novo review, see Banks v. Int’l
Union Elec., Elec., Technical, Salaried & Mach. Workers, 390 F.3d 1049, 1052 (8th
Cir. 2004), we conclude that dismissal of the suit on Minnesota-law res judicata



      1
      The Honorable Patrick J. Schiltz, United States District Judge for the District
of Minnesota, adopting the report and recommendations of the Honorable Arthur J.
Boylan, United States Magistrate Judge for the District of Minnesota.
grounds was proper, see Brown-Wilbert, Inc. v. Copeland Buhl & Co., 732 N.W.2d
209, 220 (Minn. 2007) (res judicata factors).

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




                                     -2-